      Case 2:17-cr-00169-JAM Document 238 Filed 04/15/21 Page 1 of 1



 1 Mark Reichel SBN 155034
   Attorney at Law
                     th
 2 455 Capitol Mall 8 Floor, Suite 802
   Sacramento, CA 95814
 3 Telephone: 916.498.9258
   Facsimile: 888.567.2949
 4
 5 Attorney for Defendant GAOSHENG LAITINEN
 6
 7                        IN THE UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9
                                                   )
10 UNITED STATES OF AMERICA                        ) Case No. 17-169 JAM
                                                   )
11                 Plaintiff                       ) ORDER ALLOWING UNDER SEAL
                                                   ) FILING
12                      vs.                        )
                                                   )
13 CHI MENG YANG, GAOSHENG                         )
   LAITINEN                                        )
14                                                 )
             Defendants                            )
15                                                 )
                                                   )
16                                                 )
                                                   )
17                                                 )

18         Good cause appearing, it is Hereby Ordered that defendant Defendant Laitinen

19 may file her Fact Witnesses under seal in this matter, and the fling shall be kept under
20 seal until further Order of this Court.
21
22         IT IS SO ORDERED.

23
     DATED: April 14, 2021              /s/ John A. Mendez
24                                      THE HONORABLE JOHN A. MENDEZ
25                                      UNITED STATES DISTRICT COURT JUDGE

26
27
28



                                            Page 1 of 1
                                      Motion to Continue Trial
